Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pat. Pub. 2011/0223759) in view of Kloster et al. (US Pat. Pub. 2002/0140103).
Regarding claim 1, Wang teaches an interconnection structure, comprising: 
a first dielectric layer [fig. 7, 20];
a conductive feature adjacent the first dielectric layer [fig. 7, 24];
a first etch stop layer over the first dielectric layer and the conductive feature [fig. 7, 34];
a second etch stop layer over the first etch stop layer [fig. 7,36], where the second etch stop layer comprises silicon and oxygen [paragraph [0018], TEOS] ; and 
a conductor over the conductive feature [fig. 7, 54/56].
Wang fails to teach the first etch stop comprises aluminum, nitrogen and oxygen, instead teaching a silicon carbide material [paragraph [0015].  However, Kloster teaches an interconnect structure in which the first etch stop layer is aluminum oxynitride as an alternative to silicon carbide and the second etch stop layer is a silicon oxygen composition [paragraphs [0026-0028] teaches aluminum oxynitride as an alternative to silicon carbide, paragraph [0031] teaches a layer using silicon and oxygen].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Kloster into the method of Wang by forming the first etch stop from aluminum oxynitride and keeping the second etch stop a silicon oxygen composition.  The ordinary artisan would have been motivated to modify Wang in the manner set forth above for at least the purpose of utilizing known alternative materials to ensure successful device fabrication.  Furthermore, Art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP 2144.07.
Regarding claim 5, Wang in view of Kloster teaches the interconnection structure of claim 1, comprising:
a second dielectric layer over the second etch stop layer [Wang, fig. 7, 40/42], wherein: 
the conductor is adjacent the second dielectric layer [Wang, Fig. 7, 54/56 is adjacent 40/42], and the second dielectric layer comprises silicon, oxygen, and carbon, [Wang, paragraph [0019], carbon doped silicon oxide].
Regarding claim 6, Wang in view of Kloster discloses the interconnection structure of claim 1, comprising:
a second dielectric layer comprising silicon, oxygen, and carbon [Wang, fig. 7, 40/42, paragraph [0019]], wherein:
the second etch stop layer is in direct contact with a top surface of the first etch stop layer, and the second dielectric layer is over the second etch stop layer and in direct contact with a top surface of the second etch stop layer [Wang, fig. 7, 36 in direct contact with a top surface of 34, 40/42 is in direct contact with a top surface of 36].
Regarding claim 7, Wang in view of Kloster teaches the interconnection structure of claim 6, wherein:
The first dielectric layer comprises silicon and oxygen [Wang, paragraphs [0013 and 0019],low-k dielectrics of 3.5 or lower carbon doped silicon oxide is taught] ; and
The first etch stop layer is in direct contact with a top surface of the first dielectric layer [Wang, fig. 7, 34 is in direct contact with the top surface of 20].
Regarding claim 8, Wang in view of Kloster discloses the interconnection structure of claim 7, wherein the first etch stop layer is in direct contact with the conductive feature and the second etch stop layer [Wang, fig. 7, 34 is in direct contact with 24 and 36].
 Regarding claim 9, Wang in view of Kloster teaches the interconnection structure of claim 1, wherein a sidewall of the conductor is in direct contact with a sidewall of the second etch stop layer [Wang, fig. 7, the conductor can be interpreted as including 52 as well as 54 and 56, a sidewall of the conductor 52/54/56 is in direct contact with a sidewall of 36].
Regarding claim 10, Wang in view of Kloster fails to specifically teach the second etch stop layer is between 5 and 20 angstroms.  However, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization to achieve desired protection performance while ensuring a smaller transistor.   Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).

Claims 2-4, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kloster as applied to claims 1 and 5-10 above, and further in view of Choi (US Pat. Pub. 2004/0002212).
Regarding claim 2, Wang in view of Kloster teaches the interconnection structure of claim 1, wherein:
The conductor comprises a barrier layer and a conductive fill layer [Wang fig. 7, barrier 52, fill 54/56]; and 
The barrier layer is in direct contact with a sidewall of the second etch stop layer [Wang, fig. 7, 52 is in direct contact with a sidewall of 36].
Wang in view of Kloster fails to teach the use of tantalum and nitrogen to form the barrier layer.  However, Choi teaches the formation of an interconnect structure in which tantalum nitride (TaN) is used as the barrier layer [fig. 1c, 112, paragraph [0036]].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Choi into the method of Wang in view of Kloster by forming the barrier layer out of TaN.  The ordinary artisan would have been motivated to modify Wang in view of Kloster in the manner set forth above for at least the purpose of using known materials to prevent diffusion of copper atoms [Choi, paragraph [0036]].
Regarding claim 3, Wang in view of Kloster and Choi discloses the interconnection structure of claim 2, wherein the barrier layer is in direct contact with a sidewall of the first etch stop layer [Wang, fig. 7, 52 is in direct contact with a sidewall of 34].
Regarding claim 4, Wang in view of Kloster and Choi teaches the interconnection structure of claim 2, wherein the conductive fill layer is in direct contact with the barrier layer [Wang, fig. 7, 54/56 is in direct contact with 52].
Regarding claim 12, Wang in view of Kloster and Choi discloses an interconnection structure, comprising: 
a conductive feature [Wang, fig. 7, 24];
a first dielectric layer adjacent the conductive feature [Wang, fig. 7, 20];
a first etch stop layer over the conductive feature and the first dielectric layer, wherein the first etch stop layer comprises aluminum and nitrogen [Wang, fig.7, 34, Kloster paragraph [0028] teaches aluminum and nitrogen]; 
a second etch stop layer over the first etch stop layer [Wang, fig. 7, 36];
a second dielectric layer, wherein the second dielectric layer comprises silicon, oxygen, and carbon [Wang, fig. 7, 40/42, paragraph [0019] carbon doped silicon oxide is taught] ;and
a conductor [Wang, fig. 7, 52/54/56], wherein:
a sidewall of the conductor is in direct contact with a sidewall of the second etch stop layer [Wang, fig. 7, a sidewall of 52/54/56 is in direct contact with a sidewall of 36], and
 the conductor comprises tantalum [Choi, paragraph [0036]].
Regarding claim 13, Wang in view of Kloster and Choi teaches the interconnection structure of claim 12, wherein:
The first etch stop layer comprises aluminum nitride [Kloster, paragraph [0028], and
The second etch stop layer comprises silicon and oxygen [Wang, paragraph [0018], TEOS].
Regarding claim 14, Wang in view of Kloster and Choi discloses the interconnection structure of claim 12, wherein:
The conductor comprises tantalum nitride [Choi, paragraph [0036], 52 of Lee would be TaN]. 
Regarding claim 15, Wang in view of Kloster and Choi teaches the interconnection structure of claim 12, wherein:
The second dielectric layer is over the second etch stop layer [Wang, fig. 7, 40/42 is over 36], and
The second dielectric layer has a different composition than the first dielectric layer [Wang, paragraph [0019] teaches 40/42 can be fluorine doped silicon oxide, an organic low-k material among other things, while paragraph [0013] teaches 20 can be an overlapping but not identical variety of low-k dielectrics].
Regarding claim 16, Wang in view of Kloster and Choi discloses the interconnection structure of claim 12, wherein the first etch stop layer is in direct contact with the first dielectric layer and conductive feature; and
the second etch stop layer is in direct contact with the first etch stop layer [Wang, fig. 7, the first etch stop layer 34 is in direct contact with 20 and 30/24 and second etch stop layer 36 is in direct contact with 34].

Allowable Subject Matter
Claims 17-20 are allowed.
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 17, the prior art fails to disclose or suggest the structure as claimed.  Specifically, the prior art fails to teach a metal containing feature between the barrier layer and the conductive feature wherein the metal containing feature comprises a metallic element different from the barrier layer and the conductive feature and the metal containing feature is laterally coincident with the first etch stop layer and the second etch stop layer
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 3 June 2022 have been fully considered but they are not persuasive.
Applicant argues that the combination of Wang and Kloster is improper because Wang teaches away from the use of higher dielectric constant materials for etch stop layers such as one containing aluminum, nitrogen and oxygen.  However, this argument is respectfully traversed because although not taught as a preferred embodiment, Wang teaches this embodiment nonetheless (ESL taught to protect layers during processing), and disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 169 USPQ 423 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). 
Even a teaching away from a claimed invention does not render the invention patentable.  See Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998), where the court held that the prior art anticipated the claims even though it taught away from the claimed invention. “The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.”   To further clarify, a prior art opinion that a claimed invention is not preferred for a particular limited purpose, does not preclude utility of the invention for that or another purpose, or even preferability of the invention.
Therefore, as discussed previously, aluminum oxynitride is a known suitable alternative to silicon carbide. The ordinary artisan would have been motivated to modify Wang in the manner set forth above for at least the purpose of utilizing known alternative materials to ensure successful device fabrication.  Furthermore, Art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP 2144.07.
Applicant argues that the office has failed to demonstrate why one of ordinary skill in the art would seek to modify Wang in view of Kloster  when Kloster teaches a material with a higher k value.  However, it is not necessary for the reference to disclose that the process of the reference is performed to achieve the same goals or to obtain the same advantages.  It is sufficient that the process suggested by the reference alone or in combination with the remaining references is encompassed by the instant claims.
Wang preferring a lower k etch stop material for the advantages described in paragraph [0022] does not explicitly forbid the use of another material if those advantages are not desired or required.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        







/JAEHWAN OH/Primary Examiner, Art Unit 2816